Luke, J.
A petition against a firm of attorneys at law which substantially alleges that the plaintiff, a collecting agency, caused various clients to forward their claims to the said firm of attorneys for collection, that the said firm collected the claims and failed and refused to pay over the money collected, that the said agency reimbursed the said clients for the said money, and that the defendants were indebted to the said agency for the money so expended by it, does not show that the relation of attorney and client existed between the said agency and the defendants in regard to the said claims, and therefore does not set out such a state of facts as will sustain a petition for a rule under section 4954 of the Civil Code (1910), brought by the said agency directly against the said attorneys. The court erred in overruling the general demurrer of each of the two defendants. Haygood v. Haden, 119 Ga. 463 (46 S. E. 625) ; Haden v. Lovett, 133 Ga. 388 (65 S. E. 853); Knight v. Rogers, 22 Ga. App. 308 (95 S. E. 997).
*159Decided March 2, 1926.
Jeff. 8. Story, W. B. Smith, E. D. Bivers, for plaintiffs in error.
William Story, contra.
(es) The court having erred in overruling the general demurrers, the trial oí tne case thereafter was nugatory.

Judgment reversed.


Broyles, G. J., o/nd Blood/worth, J., eonour.